Citation Nr: 0813722	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-20 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to October 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran and his wife testified at a Travel Board hearing 
before the undersigned Veterans Law Judge in March 2008.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, he submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2007).


FINDINGS OF FACT

1.	Competent medical evidence does not show that the 
veteran's bilateral hearing loss is causally related to 
his military service.

2.	Competent medical evidence does not show that the 
veteran's tinnitus is causally related to his military 
service.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.385 (2007).

2.	Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the veteran was provided notice of the VCAA in 
April 2004, prior to the initial adjudication of his claims 
in the July 2004 rating decision.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and the VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the first three "elements" of 
the notice requirement.  Additionally, the letter states, 
"If there is any other evidence or information that you 
think will support your claim, please let us know."  This 
satisfies the fourth element.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.

In a March 2006 letter, the veteran received Dingess notice, 
including as it relates to the downstream disability rating 
and effective date elements of his claims.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
private medical records and the report of a VA examination.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).



Pertinent Laws and Regulations 

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).

For certain chronic disorders, including organic diseases of 
the nervous system such as bilateral hearing loss, service 
connection also may be granted on a presumptive basis if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  This presumption, however, is rebuttable by 
probative evidence to the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).  The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).



Analysis 

With respect to Hickson element (1), the veteran's private 
medical records and the May 2007 VA medical examination both 
document bilateral hearing loss of sufficient severity to 
meet the threshold minimum requirements of § 3.385 to be 
considered a disability according to this VA regulation.  The 
private medical records and the VA medical exam also confirm 
a diagnosis of tinnitus.  So Hickson element (1) has been 
satisfied for both claims.

Hickson element (2) requires a showing of an in-service 
disease or injury.  As a chronic disease, hearing loss or 
tinnitus could satisfy this element on a presumptive basis if 
either disease had become manifest either during the 
veteran's service or within the one year presumptive period.  
In this case, however, the veteran's audiometric test results 
at the time of separation were normal and the first 
documentation of his hearing loss or tinnitus is medical 
records from May 2006, decades after the veteran's separation 
from service.  Hickson element (2) therefore has not been met 
insofar as showing evidence of the initial manifestation of 
either disease in service or sensorineural hearing loss 
within the one-year presumptive period following service.

With respect to the alternate requirement of an injury, the 
Board notes from the veteran's DD-214 form that he served as 
a tactical aircraft maintenance technician for twenty years.  
As such, exposure to acoustic trauma is acknowledged and 
Hickson element (2) is satisfied on that basis.

With respect to Hickson element (3), medical nexus, the 
question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, the record 
on appeal contains medical opinions that have been submitted 
by the veteran or obtained by the RO.  The May 2007 VA 
examiner opined, following a review of the claims file, that 
the veteran's hearing loss and tinnitus were not as likely as 
not related to acoustic trauma incurred during military 
service.  In August 2007, following a private evaluation, Dr. 
S.E. concluded that the veteran's "hearing loss is the 
result of having worked around jet aircraft in the 
military."   

Clearly, there is a conflict in the medical evidence 
regarding the etiology of the veteran's hearing disorder, 
specifically whether the veteran's military service is 
implicated.  By law, the Board is obligated under 38 
U.S.C.A.. § 7104(d) to analyze the credibility and probative 
value of all evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996). 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches...  As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicator... 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for the veteran's bilateral hearing loss 
and tinnitus.  The Board notes the VA examiner reviewed the 
claims file and provided a rationale for his opinion that the 
conditions are unrelated to service.  The VA examiner 
specifically cites the veteran's audiometric test results at 
the time of separation which show clinically normal hearing.  
Although there was no hearing disability at the time of 
separation, the Board notes that pursuant to 38 C.F.R. § 
3.303(d), and the Court's holding in Hensley v. Brown, 
service connection may still be established if it is shown 
that a current hearing loss is related to service.  The 
veteran is not required to show that he met the criteria of 
38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, the 
Board acknowledges, as above, that the veteran's position as 
a tactical aircraft maintenance technician for twenty years 
exposed him to acoustic trauma.  Despite these 
considerations, the VA examiner still opined that 
"[b]ilateral hearing loss and tinnitus is less likely as not 
(less than 50/50 probability) caused by or a result of 
military acoustic trauma."

By contrast, the private audiologist makes no reference to a 
review of the claims file.  More importantly, the private 
audiologist did not provide a rationale for determining that 
the veteran's hearing loss was related to his military 
service.  It is clear that the opinion was based entirely on 
the veteran's report of noise exposure in service. 

In determining that tinnitus is also "less likely as not," 
caused by the veteran's military service, the VA examiner 
notes that no mention was made of tinnitus at the time of 
separation and that other factors may have caused his 
tinnitus.  The audiologist's opinion on its face is silent on 
the issue of tinnitus.  Even assuming, for sake of argument, 
that the opinion on the cause of the veterans "hearing 
loss" was intended to encompass both his bilateral hearing 
loss and tinnitus, the weight of the evidence still favors 
the VA examiner for the reasons discussed above.

The VA examiner further suggests a possible link between the 
Ibuprofen the veteran takes to control his service connected 
back disability and tinnitus, but stops short of saying this 
is the case in the current claim.  In addition, the Board 
finds extremely relevant the fact that the veteran, himself, 
reports that his tinnitus predates his Ibuprofen use by more 
than a decade.  Therefore, the Board will not address a 
possible secondary service connection for the tinnitus.

To the extent that the veteran himself contends that his 
hearing loss and tinnitus are related to service, it is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as the etiology of diseases.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
veteran's claims as to the element of medical nexus.  Hickson 
element (3) has therefore not been met for either claim, and 
the claims fail on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for bilateral 
hearing loss and tinnitus.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


